DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5, 8-10, 13, 17-19, 21-22, 25, 27-28, 32-48, 50-53, and 55 have been cancelled. Therefore, claims 1-4, 6-7, 11-12, 14-16, 20, 23-24, 26, 29-31, 49, and 54 are still pending.   
Priority
This Application is a national stage entry of PCT/GB2016/052074, International Filing Date: 07/08/2016 claims foreign priority to 1512028.0, filed 07/09/2015.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record Michael Craig (reg. no. 69740) during an interview on 2/12/2021.
The application has been amended as follows: 
 	Please amend claim 26 as follows:
 	26 (currently amended).  A method according to claim 24, [[
 	not updating the integrator if the target temperature has been reduced and the measured temperature has not yet fallen below the reduced target temperature;  and 
 	only updating the integrator after the temperature error measure has been within a predetermined threshold for a predetermined duration.

Allowable Subject Matter/Reasons of Allowance
 	Claims 1-4, 6-7, 11-12, 14-16, 20, 23-24, 26, 29-31, 49, and 54 are considered as allowable subject matter. 
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including “A method of generating a control signal for a temperature control system, the control signal having one of an "on" state in which the temperature control system is to be activated and an "off" state in which the temperature control system is to be deactivated, the method comprising: 
	…setting a variable error threshold based on the determined rate of temperature change;
	generating the control signal, wherein the generated control signal comprises, in a first, continuous mode, a substantially continuous "on" signal, and wherein, in a second, pulse-width-modulation (PWM) mode, the output signal comprises alternating "off" and "on" periods in accordance with a PWM pattern; and 

The reasons for allowance of Claim 49 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including “An apparatus for generating a control signal for a temperature control system, the control signal having one of an "on" state in which the temperature control system is to be activated and an "off" state in which the temperature control system is to be deactivated, the method comprising: 
 …set a variable error threshold based on the determined rate of temperature change;
	generate the control signal, wherein the generated control signal comprises, in a first, continuous mode, a substantially continuous "on" signal, and wherein, in a second, pulse-width-modulation (PWM) mode, the output signal comprises alternating "off" and "on" periods in accordance with a PWM pattern;
	and switch between the first mode and second mode in dependence on the temperature error measure and the variable error threshold”.
The reasons for allowance of Claim 54 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including “A non-transient, computer readable medium comprising software code adapted, when executed on a data processing apparatus, to perform the method of generating a control signal for a temperature control system, the control signal having one of an "on" state in which the temperature control system is to be method composing: 
	…setting a variable error threshold based on the determined rate of temperature change;
	generating the control signal, wherein the generated control signal comprises, in a first, continuous mode, a substantially continuous "on" signal, and wherein, in a second, pulse-width-modulation (PWM) mode, the output signal comprises alternating "off" and "on" periods in accordance with a PWM pattern; and
 	switching between the first mode and second mode in dependence on the temperature error measure and the variable error threshold”. 

Relevant Art cited by the Examiner
 	The following prior art made of record and not relied upon is cited to establish the level of skill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.0S(c).
	The closest prior art found was KLAUS (GB 2400458 cited in IDS) which teaches a first mode, a second mode, the first mode includes the generation of signal in continuous high level for a period, the second mode includes a PWM signal. This reference 
Switches between first mode and second mode based on a number of days or based on time and not on error T or error and threshold. 
            Armstrong (US 6072163 cited in IDS) teach disclose PWM based temperature control arrangements in which a temperature is sensed, compared with a set point and 
            Huggings (2005092317 cited in IDS) teaches controlling temperature and device based on a rate of temperature. 
       Motodani (US 20160054018) teaches controlling a temperature control device and generating a signal/control data based on an error between target and measured temperature in an environment , and a rate of change in temperature in an environment.   
            Strand (US 20080314999) teaches a system of operating a heater comprising when the temperature change rate exceed a threshold (rate), the temperature is lowered which suggest a signal is generated.    
            Nomura (US 20090084771) teaches a temperature control system comprising generating a signal including a continuous signal (100% PWM duty cycle) and PWM variable (less 100 100%) based on an error/differences between target temperature and current measured temperature.              
            Arima (US 5410890) teaches a system for generating a control signal for a temperature, detecting a temperature error, and a temperature rate of change of an environment, both of which are used to control and generate a signal. The error signal and the rate are compared to respective thresholds in order to determine the generated signal. The generated signal is a frequency varying the operating frequency of a compressor which would suggest a PWM signal.   

	Cheng (US 20070168084) teaches a system to control temperature and generating a signal to control the temperature in an environment, wherein an error is determined, a rate of temperature change is calculated, and switching between a first continuous mode including a continuous signal and a second mode including an off period is done based on the error and the rate calculated.       

 	However, none of the prior art discloses the feature of the generation of a variable error threshold based upon the rate of temperature change and the switching between a PWM signal and a continuous control based on the temperature error and the said variable error threshold as clearly recited and shown in the algorithm of Fig. 3.
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117